Citation Nr: 0817825	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, including honorable service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the left ear with a 
numeric designation of V.

3.  The veteran has hearing loss in the right ear with a 
numeric designation of IV. 

4.  The veteran did not have hypertension upon induction into 
service.  

5.  The veteran is not currently diagnosed as having 
hypertension attributable to his active service.  


CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for bilateral hearing 
loss have been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.16, 4.85, Diagnostic Code 6100 
(2007).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in January 2005 and October 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for an increased 
rating and service connection, respectively, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  
The veteran was not provided notice in compliance with 
Vazquez-Flores for his increased rating claim, but the Board 
notes that this error is harmless as the veteran is being 
awarded a 10 percent rating for his service-connected 
bilateral hearing loss.  

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notices were given prior to the 
appealed AOJ decisions, dated in April 2005 and January 2006.  
The notice in compliance with Dingess, however, was not 
timely.  The Court specifically stated in Pelegrini, however, 
that it was not requiring the voiding or nullification of any 
AOJ action or decision if adequate notice was not given prior 
to the appealed decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  Because proper 
notice was provided in March 2006 and a Supplemental 
Statement of the Case was issued subsequent to that notice in 
May 2006, the Board finds that notice is pre-decisional as 
per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination for his increased rating 
claim, obtaining a medical opinion as to the severity of his 
disability, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  VA is not required to schedule 
the veteran for a physical examination for his claim of 
service connection for hypertension because the evidence does 
not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which a current disability 
may be based.  And as further discussed below, there is no 
evidence of a preexisting condition related to hypertension 
upon the veteran's induction.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

Increased rating: bilateral hearing loss 

The veteran contends that his bilateral hearing loss warrants 
a compensable rating.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In November 2004, the veteran underwent a VA audiological 
examination and puretone thresholds, in decibels, were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
65
LEFT
55
50
55
65

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The veteran was noted to be a long-term 
hearing aid wearer who experienced moderate to moderately 
severe sensorineural hearing loss.  

In October 2005, the veteran underwent a private audiological 
examination, and puretone thresholds, in decibels, were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
55
60
60
65
LEFT
70
60
70
70

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.  This audiologist indicated that the 
veteran had high frequency sensorineural hearing loss due to 
military noise exposure.  

In March 2006, the veteran underwent another VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
50
55
55
60
LEFT
55
55
60
70

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner indicated that the veteran 
had moderate sensorineural hearing loss.  

Based upon the evidence as outlined above, the Board finds 
that the veteran is entitled to a 10 percent rating for his 
bilateral hearing loss.  Using the findings from the October 
2005 audiological examination, the veteran has an exceptional 
pattern of hearing impairment as contemplated under 38 C.F.R. 
§ 4.86, because his puretone thresholds are in excess of 55 
at all the specified Hertz levels.  Thus, under Table VIA, 
the veteran's left ear is given a numeric designation of V 
and his right ear a numeric designation of IV.  The numeric 
designation of V converges with the numeric designation of IV 
at a point that indicates a 10 percent rating.  

The Board finds that although the other two examinations 
would render a noncompensable rating for the veteran's 
bilateral hearing loss, his October 2005 examination was 
performed by a licensed audiologist under proper conditions 
for VA rating purposes.  As such, the examinations were all 
performed in accordance with VA rating policy and the Board 
cannot determine which examination reflects the true hearing 
impairment experienced by the veteran.  Accordingly, the 
Board finds that the evidence is in relative equipoise, and 
all reasonable doubt is found in favor of this Vietnam 
veteran and a 10 percent rating, but no more, is awarded for 
his bilateral hearing loss.  




Service connection: hypertension 

The veteran contends that he was denied induction into 
service in 1964 due to hypertension.  He asserts that his 
current hypertension had its onset during, or alternatively, 
was aggravated by service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hypertension is deemed to be a chronic disease under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date 
of separation from service.  38 C.F.R. § 3.307.  

In a January 1964 report of medical history for induction, 
the veteran indicated that his health was good.  He listed 
multiple, past medical conditions.  He did not, however, 
indicate that he had a preexisting hypertension diagnosis or 
a history of high blood pressure.  No notation was made as to 
the veteran's blood pressure in this report.  There is no 
evidence to suggest why the veteran was not inducted into 
service at that time.  

In an October 1966 induction examination, the veteran's blood 
pressure appeared to be noted as 130/58.  There was no 
notation made regarding hypertension or high blood pressure.  
Upon service discharge in September 1968, the veteran's blood 
pressure was 140/78.  There was no notation made regarding a 
hypertensive condition upon service separation.  

The first record reflecting high blood pressure was in an 
April 1976 VA examination report.  The report indicated, 
without listing the readings, that the veteran had "elevated 
systolic blood pressure."  No diagnosis of hypertension was 
made.  

The veteran submitted blood pressure readings dated from 
April 1997 to December 2004.  And he has since received VA 
treatment for hypertension.  These records, however, do not 
reflect an opinion as to the etiology of the veteran's 
hypertension.  

Given the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
of service connection for hypertension as there is no 
evidence that his hypertension had its onset in service, or 
for many years thereafter.  The veteran maintained that in 
1964 he was not inducted into service due to high blood 
pressure.  The evidence of record, however, does not support 
his contention as there was no blood pressure reading noted, 
nor was there any indication that the veteran was denied 
induction due to high blood pressure or hypertension.  Of 
note, at his 1966 induction examination the veteran's blood 
pressure was 130/58-within normal limits.  Additionally, 
upon service separation his blood pressure was also 
essentially within normal limits at 140/78.  The first 
evidence hinting at a possible high blood 
pressure/hypertension diagnosis was at his April 1976 VA 
examination-8 years following service separation.  Absent a 
diagnosis of hypertension within a year of discharge from 
service, service connection for hypertension must be denied 
on a presumptive basis.  

There is no evidence of record linking the veteran's 
currently diagnosed hypertension to service.  Based upon the 
evidence of record, the veteran has undergone treatment for 
hypertension since as early as April 1997.  His treatment 
records are devoid of any reference to the likely cause of 
his hypertension.  Absent a competent medical opinion linking 
the veteran's hypertension to service, service connection 
must also be denied on a direct basis.  

As there is no evidence corroborating the veteran's assertion 
that he was denied induction into service in 1964 due to high 
blood pressure, the Board finds the veteran had no 
preexisting hypertensive condition upon service induction.  
Therefore, analysis of whether the veteran is entitled to 
service connection for hypertension on the basis of 
aggravation is not warranted.  


ORDER

A 10 percent rating for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for hypertension is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


